DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II, claims 7-20 in the reply filed on 6/29/2022 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.
Claim Objections
Claims 11 and 12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the cab of a vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the cab of a vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Pub No 2014/0277780 A1) in view of McFarlane (US Pat No 4,357,670).
Re claim 7, Jensen et al. disclose a method of testing individual nozzles on a spray system including a plurality of nozzles (Fig. 3, 322) in fluid communication with a fluid pump (318), the method including:
a) configuring the spray system from a normal operating mode into a nozzle test mode, wherein the normal operating mode includes directing flow from the pump (318) through a main flow meter (305) and the nozzle test mode includes directing flow from the pump to a nozzle check flow meter (323);
b) operating the pump (318) to meet a first pressure set point;
c) opening one of the individual nozzles (322) of the spray system;
d) measuring the resulting flow rate through the nozzle check flow meter (paragraph 0033).
Jensen et al. does not explicitly teach the steps of c) opening one of the individual nozzles of the spray system while maintaining the remaining nozzles in a closed position;
e) closing the individual nozzle; and
f) repeating steps c) to e) until the flow rate through each individual nozzle has been measured at the nozzle check flow meter.
However, McFarlane discloses a method of testing individual nozzles on a spray system (abstract) including a plurality of nozzles (abstract) in fluid communication with a fluid pump (col. 2, lines 51-55), the method including:
a) configuring the spray system from a normal operating mode into a nozzle test mode (abstract – “a fitting for coupling…”), wherein the nozzle test mode includes directing flow from the pump to a nozzle check flow meter (1; abstract);
b) operating the pump to meet a first pressure set point (col. 2, lines 56-59;
c) opening one of the individual nozzles of the spray system while maintaining the remaining nozzles in a closed position (col. 9, lines 28-29);
d) measuring the resulting flow rate through the nozzle check flow meter (col. 1, lines 63-65);
e) closing the individual nozzle (col. 9, lines 28-29); and
f) repeating steps c) to e) until the flow rate through each individual nozzle has been measured at the nozzle check flow meter (col. 1, lines 31-34).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system of Jensen et al. utilize the device of McFarlane to ensure that each nozzle supplies liquid at a predetermined rate and that it is matched to the remaining nozzles (McFarlane – col. 1, lines 9-10).
Re claim 8, Jensen et al. as modified by McFarlane disclose recording each of the measured flow rates through the individual nozzles (McFarlane – col. 1, lines 61-65).
Re claim 9, Jensen et al. as modified by McFarlane disclose comparing the measured flow rates through each individual nozzle to a target flow parameter (McFarlane – col. 9, lines 25-26).
Re claim 10, Jensen et al. as modified by McFarlane disclose providing an indication of which individual nozzles fail to meet the target flow parameter (McFarlane – col. 9, lines 23-26).
Re claim 15, Jensen et al. as modified by McFarlane disclose the step of opening one of the individual nozzles includes opening one of the individual nozzles for a predetermined time period before closing the individual nozzle (McFarlane – col. 3, lines 12-15).
Re claim 16, Jensen et al. as modified by McFarlane disclose the comparing step is performed as each individual nozzle is being tested (McFarlane – col. 9, lines 25-26).
Re claim 17, Jensen et al. as modified by McFarlane disclose configuring the spray system from the nozzle test mode to the normal operating mode once all individual nozzles have been tested (McFarlane – 3 is removed).
Re claim 20, Jensen et al. as modified by McFarlane disclose the step of providing a notification includes reporting the measured flow rates of at least the individual nozzles failing to meet the target flow parameter (McFarlane – Abstract).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Pub No 2014/0277780 A1) in view of McFarlane (US Pat No 4,357,670) and further in view of Meyer (US Pub No 2017/0072420 A1).
Re claim 13, Jensen et al. as modified by McFarlane disclose all aspects of the claimed invention but do not teach purging the spray system of air.
However, Meyer discloses purging an agricultural spray system of air (paragraph 0024).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system of Jensen et al. as modified by McFarlane purge the air from the system as taught by Meyer as part of a spray boom cleanout procedure. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Pub No 2014/0277780 A1) in view of McFarlane (US Pat No 4,357,670) and further in view of Ballu (US Pat No 5,478,013).
Re claim 14, Jensen et al. as modified by McFarlane disclose all aspects of the claimed invention but does not teach a three-way valve.
However, Ballu shows an agricultural spraying system including a three-way valve (Fig. 2, 9) directing flow from a pump to a flowmeter (col. 4, lines 30-33).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system of Jensen et al. as modified by McFarlane include a three-way valve as taught by Ballu to provide directional flow control in the system. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Pub No 2014/0277780 A1) in view of McFarlane (US Pat No 4,357,670) and further in view of Hiniker et al. (US Pat No 4,637,547).
Re claims 18 & 19, Jensen et al. as modified by McFarlane disclose all aspects of the claimed invention but do not teach a user interface located within the cab of a vehicle.
However, Hiniker et al. show a user interface (Fig. 1, 41) located within the cab (42) of a vehicle (11).
The substitution of one known element (user interface as shown in Hiniker et al.) for another (user interface as shown in Jensen et al. as modified by McFarlane) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the user interface shown in Hiniker et al. would have yielded predictable results, namely, an input in Jensen et al. as modified by McFarlane to allow an operator to enter information related to the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752